DETAILED ACTION
This office action is responsive to the applicant’s response filed 11/2/2021.  The application contains claims 1-12, all examined and rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-12 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter. Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception. The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below. 
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, (2a) it must then be 
STEP 1. 
Per Step 1 of the two-step analysis, the claims are determined to include a device and method as in independent Claim 1, 8, 9 and in the therefrom dependent claims. Such terminals fall under the statutory category of "machine", “process’. Therefore, the claims are directed to a statutory eligibility category.
Step 2A: 
The invention is directed to recording data, analyzing the recorded data to identify action items based on keywords, and distributing the recorded data associated with the identified keywords to different users which is akin to Mental Process and organizing human behavior (see Alice), As such, the claims include an abstract idea.  When considering the limitations individually and as a whole the limitations directed to the abstract idea are:
transmit, to each of the user terminals, an action item candidate voice-text data converted from recorded video data or recorded audio data, and replay information of the recorded video data or recorded audio data corresponding to the 
This judicial exception is not integrated into a practical application. The elements are recited at a high level of generality, i.e. a generic computing system performing generic functions including generic processing of data. Accordingly the additional elements do not integrate the abstract into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore the claims are directed to an abstract idea. (2019 Revised Patent Subject Matter Eligibility Guidance ("2019 PEG"). Thus, under Step 2A of the Mayo framework, the Examiner holds that the claims are directed to concepts identified as abstract.
STEP 2B.
Because the claims include one or more abstract ideas, the examiner now proceeds to Step 2B of the analysis, in which the examiner considers if the claims include individually or as an ordered combination limitations that are "significantly more" than the abstract idea itself. This includes analysis as to whether there is an improvement to either the "computer itself," "another technology," the "technical field," or significantly more than what is "well-understood, routine, or conventional" in the related arts.
The instant application includes in Claim 1 additional steps to those deemed to be abstract idea(s).

In the instant case, Claim 1 is directed to above mentioned abstract idea.  Technical functions such as sending, receiving, displaying and processing data are common and basic functions in computer technology. The individual limitations are recited at a high level and do not provide any specific technology or techniques to perform the functions claimed.
The additional elements recited in the claim beyond the abstract idea include user terminal;
System including a circuitry;
display.
Looking to MPEP 2106.05 (d), based on court decisions well understood, routine and conventional computer functions or mere instruction and/or insignificant activity have been identified to include: Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321,120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TU Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); O/P Techs., /no., v. Amazon.com, Inc., 788 F,3d 1359, 1363, 115 USPQ2d 1090,1093 (Fed. Cir, 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPG2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink," (emphasis added)}; Insignificant intermediate or post solution activity -See Bilski v. Kappos, 581 U.S. 593, 611 -12, 95 USPQ2d 1001,1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity); In Bilski referring to Flook, where Flook determined that an insignificant post-solution activity does not makes an otherwise patent ineligible claim patent eligible. In Bilski, the court added to Flook that pre-solution (such as data gathering) and insignificant step in the middle of a process (such as receiving user input) to be equally ineffective. The specification and Claim does not provide any specific process with respect to the display output that would transform the function beyond what is well understood. Like as found in Electric Power Group, Bilski, the technical process to implement the input and display functions are conventional and well understood.
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add "significantly more" by virtue of considering the steps as a whole, as an ordered combination. The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments using what is well-understood, routine, and conventional in the related arts. The steps are still a combination made to the abstract idea. The additional steps only add to those abstract ideas using well-understood and conventional functions, and the claims do not show improved ways of, for example, an unconventional non-routine functions for authorizing the timing of a payment and to activate a display screen based on a trigger or camera functions that could then be pointed to as being "significantly more" than the abstract ideas themselves. Moreover, Examiner was not able to identify any "unconventional" steps, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is well-understood, routine, and conventional in the related arts.
Further, note that the limitations, in the instant claims, are done by the generically recited computing devices. The limitations are merely instructions to implement the abstract idea on a computing device that is recited in an abstract level and require no more than a generic computing devices to perform generic functions. 
CONCLUSION
It is therefore determined that the instant application not only represents an abstract idea identified as such based on criteria defined by the Courts and on USPTO examination guidelines, but also lacks the capability to bring about "Improvements to another technology or technical field" (Alice), bring about "Improvements to the functioning of the computer itself" (Alice), "Apply the judicial exception with, or by use of, a particular machine" (Bilski), "Effect a transformation or reduction of a particular article to a different state or thing" (Diehr), "Add a specific limitation other than what is well-understood, routine and conventional in the field" (Mayo), "Add unconventional steps that confine the claim to a particular useful application" (Mayo), or contain "Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment" (Alice), transformed a traditionally subjective process performed by humans into a mathematically automated process executed on computers (McRO), or limitations directed to improvements in computer related technology, including claims directed to software (Enfish).
The dependent claims, when considered individually and as a whole, likewise do not provide “significantly more” than the abstract idea for similar reasons as the independent claim. For example claim 2 disclose the ability to display selectable link to access data, claim 3 disclose the ability to display selectable link to access data at a time point, claim 4 disclose the ability to store and retrieve data using a terminal device, claim 6 disclose the ability to display of registered action items, claim 11 disclose the ability to analyze data to identify keywords, claim 12 disclose the ability to register data and to detect action item candidate.
The dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-6 these dependent claim have also been reviewed with the same analysis as independent claim 1. The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1; where all claims are directed to the same abstract idea, "addressing each claim of the asserted patents [is] unnecessary." Content Extraction &. Transmission LLC v, Wells Fargo Bank, Natl Ass'n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.  Claims for the other statutory classes are similarly analyzed.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Furesjö et al. [US 2017/0085854 A1, hereinafter Fu] in view of NELSON et al. [US 2018/0101281 A1, hereinafter Nelson].

With regard to Claim 1,
	Fu teach an information processing system comprising: 
a plurality of user terminals (Fig. 1, 102a-102c); and
a collaboration work assistance system, the collaboration work assistance system including circuitry (Fig. 1, 105, Fig. 3) configured to:
perform analysis processing on voice-text data converted from recorded video data or recorded audio data ([0036], “ASR 302 converts the stored audio speech data and outputs text data in the recognised language as a full text transcript of the communication session. The full text transcript may in itself be considered as a visual representation of an event of the communication session. The converted output text may be input to the NLP engine 306 so that keywords (and/or keyphrases) can be extracted from the converted output text“),
detect one or more action item candidates and replay position information of the one or more item candidates based on time stamp information of the recorded video data or recorded audio data (Fig. 5-7, [0061], [0036], “ASR 302 converts the stored audio speech data and outputs text data in the recognised language as a full text transcript of the communication session. The full text transcript may in itself be considered as a visual representation of an event of the communication session. The converted output text may be input to the NLP engine 306 so that keywords (and/or keyphrases) can be extracted from the converted output text“, [0063], “one or more links in quotation marks 506 are based on what the NLP 306 deemed to be keyword or keyphrase spoken in the communication session”, [0048], “event file 318 includes text and/or other visual representations for the event, a timestamp of when that event occurred during the associated communication session” [0064], “Each link therefore links directly to the corresponding point in time of the video file 316. Therefore by tapping on any one of the displayed links at any time, the first user terminal 102 accesses the video file 316 and is linked to the corresponding moment in time in the recorded communication session”, “tapping or selecting a particular links the playback of the recorded communication session is caused to skip forward or backward immediately to the point in time that corresponds to the timestamp of the event that the selected link is based on”. [0073]-[0075]), and
transmit, to  at least one of the plurality of the user terminals, the one or more item candidates and the replay position information of the one or more action item candidates (Fig. 5-7, [0061], “email summary may also be sent to any of the users who did join in the communication session in case they want a convenient way of accessing and re-playing back the recorded communication session”, [0036], [0063], “one or more links in quotation marks 506 are based on what the NLP 306 deemed to be keyword or keyphrase spoken in the communication session”, [0064], “Each link therefore links directly to the corresponding point in time of the video file 316. Therefore by tapping on any one of the displayed links at any time, the first user terminal 102 accesses the video file 316 and is linked to the corresponding moment in time in the recorded communication session”, [0073]-[0075]),
the user terminal including another circuitry configured to: 
receive the one or more item candidate and the replay position information of the one or more item candidates, from the collaboration work assistance system, and display one or more item candidate and replay position information of the one or more action item candidates on a display (Fig. 5-7, 625, [0109], “ each displayed portion of text may also be displayed with a time marker 625 which indicates the point in time in the recorded communication session at which the event it represents was detected“, [0061], “email summary may also be sent to any of the users who did join in the communication session in case they want a convenient way of accessing and re-playing back the recorded communication session”, [0079], “All of the displayed events in the navigation area are 612 are also selectable by a user. If selected by the user, the playback jumps to the point in time of the recorded communication session based on the timestamp that links that displayed event to the event in the playback of the media file 316”, “selectable links (502, 504, 506, 508, 510) displayed in the email summary 500. Selecting one of the links in email summary 500 or selecting the corresponding displayed event in the navigation area 612 has the same effect in the media playing application UI 600”).
Fu teach the ability to capture video data or audio data related to a conference, the ability to transfer the captured data into text using an Automatic Speech Recognition engine to be analyzed to detect different keywords that could be of interest to the user to provide a summary of the important points associated with a link for replaying the related captured data. However, Fu do not explicitly teach that the item candidate are action item candidate.
Nelson teach an information processing system comprising: 
a plurality of user terminals (Fig. 1A, 106A, 106N); and
a collaboration work assistance system, the collaboration work assistance system including circuitry (Fig. 1A, 102) configured to:
detect one or more action item candidates of the recorded video data or recorded audio data (Fig. 6C, 400, 504, Fig. 7B, [0204], “FIG. 6C, the one or more keywords 606 are the label “Action item” followed by the command “create schedule by Tuesday.” Metadata generation logic 502 generates meeting content metadata 504 that includes the one or more keywords 606 and/or task 608”, [0205], “Meeting intelligence apparatus 102 may send report 508 to one or more nodes 104A-N at any of a number of times, such as upon demand, upon detecting a network connection, automatically after each electronic meeting”), and
transmit, to at least one of the plurality of the user terminals, the one or more action item candidates (Fig. 6C, 400, 504, Fig. 7B, [0204], “FIG. 6C, the one or more keywords 606 are the label “Action item” followed by the command “create schedule by Tuesday.” Metadata generation logic 502 generates meeting content metadata 504 that includes the one or more keywords 606 and/or task 608”, [0205], “Meeting intelligence apparatus 102 may send report 508 to one or more nodes 104A-N at any of a number of times, such as upon demand, upon detecting a network connection, automatically after each electronic meeting”)
receive the one or more action item candidate from the collaboration work assistance system, and display one or more action item candidates [0205], “Meeting intelligence apparatus 102 may send report 508 to one or more nodes 104A-N at any of a number of times, such as upon demand, upon detecting a network connection, automatically after each electronic meeting”).
Fu and Nelson are analogous art to the claimed invention because they are from a similar field of endeavor of recording and distributing important meeting minutes information based on the determined keywords. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Fu to detect action items resulting in resolutions as disclosed by Nelson with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Fu as described above to be able to identify action items as the action items are points of interest that represent high importance for the users which will increase the users’ satisfaction.

	
With regard to Claim 2,
	Fu-Nelson teach the information processing system according to claim 1, wherein the another circuitry of the user terminal instructs the display to display a link incorporating information for starting a replay of the recorded video data or recorded audio data in association with the action item candidate, based on the replay position information (Fu, Fig. 5-7, [0079], “All of the displayed events in the navigation area are 612 are also selectable by a user. If selected by the user, the playback jumps to the point in time of the recorded communication session based on the timestamp that links that displayed event to the event in the playback of the media file 316”, “selectable links (502, 504, 506, 508, 510) displayed in the email summary 500. Selecting one of the links in email summary 500 or selecting the corresponding displayed event in the navigation area 612 has the same effect in the media playing application UI 600”).

With regard to Claims 8 and 9, 10
	Claims 8 and 9 are similar in scope to claim 1; therefore they are rejected under similar rationale.

With regard to Claim 11,
Fu-Nelson The information processing system according to claim 1, wherein the collaboration work assistance system including circuitry is configured to detect a particular action item of one sentence including a combination of at least two elements from three elements indicating a content of the particular action item, a particular execution person of executing the particular action item, and a particular due date of the particular action item as the action item candidate (Nelson, Fig. 6C, 400, 504, metadata generated based on the text recognition logic that detect keywords include the deadline and the action item candidate, “create schedule by Tuesday”, Fig. 7B, [0204], “FIG. 6C, the one or more keywords 606 are the label “Action item” followed by the command “create schedule by Tuesday.” Metadata generation logic 502 generates meeting content metadata 504 that includes the one or more keywords 606 and/or task 608”, [0205], “Meeting intelligence apparatus 102 may send report 508 to one or more nodes 104A-N at any of a number of times, such as upon demand, upon detecting a network connection, automatically after each electronic meeting”). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Furesjö et al. [US 2017/0085854 A1, hereinafter FU] in view of NELSON et al. [US 2018/0101281 A1, hereinafter Nelson] in view of Mikanet al. [US 2013/0089189 A1, hereinafter Mikan].

With regard to Claim 3,
	Fu-Nelson teach the information processing system according to claim 2, wherein the another circuitry of the user terminal instructs the display to display a link incorporating information of a given time corresponding to the information for starting the replay of the recorded video data or recorded audio data, in association with the action item candidate (Fu, [0079], “All of the displayed events in the navigation area are 612 are also selectable by a user. If selected by the user, the playback jumps to the point in time of the recorded communication session based on the timestamp that links that displayed event to the event in the playback of the media file 316”, “selectable links (502, 504, 506, 508, 510) displayed in the email summary 500. Selecting one of the links in email summary 500 or selecting the corresponding displayed event in the navigation area 612 has the same effect in the media playing application UI 600”).
Fu-Nelson do not explicitly teach time that is set before a time corresponding to the information for starting the replay.
Mikan teach a link incorporating information of a given time that is set before a time corresponding to the information for starting the replay of the recorded video data or recorded audio data, in association with the action item candidate ([0004], “links to audio recordings of the communication”, [0046], [0051], “linked words 285. Linked words 285 may include a link that, when activated by user 260, plays an audio clip of the portion of the telephonic communication captured in message 280, plays video of one or more of the speakers”, [0034], “recording or its associated application may be instructed to begin playing the recording at a predetermined amount of time before or after the time that the word with which the tag is associated was spoken in the telephonic communication. For example, if a user of the transcript clicks on a tag associated with the word “budget”, the audio recording or its associated application may be instructed to play the audio recording starting ten seconds before that instance of the word “budget” was said in the telephonic communication”, [0036]).
Fu-Nelson and Mikan are analogous art to the claimed invention because they are from a similar field of endeavor of recording and distributing important information. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Fu-Nelson to provide a recording for the recorded data of a given time that is set before a time corresponding to the information resulting in resolutions as disclosed by Nelson with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Fu-Nelson as described above to help the user to understand the context of the recorded information.

Claims 4-6, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Furesjö et al. [US 2017/0085854 A1, hereinafter FU] in view of NELSON et al. [US 2018/0101281 A1, hereinafter Nelson] in view of Motoyama [US 20130347053 A1, hereinafter Motoyama].
With regard to Claim 4,
Fu-Nelson teach the information processing system according to claim 1. 
Examiner notes that Nelson teach the ability to extract action items by detecting keywords ([0204], “FIG. 6C, the one or more keywords 606 are the label “Action item” followed by the command “create schedule by Tuesday.” Metadata generation logic 502 generates meeting content metadata 504 that includes the one or more keywords 606 and/or task 608”), additionally Nelson teach that the recorded action items are available to the user upon demand which show that the data is registered to a database ([0205], “Meeting intelligence apparatus 102 may send report 508 to one or more nodes 104A-N at any of a number of times, such as upon demand, upon detecting a network connection, automatically after each electronic meeting”). However, Fu-Nelson do not explicitly teach wherein the another circuitry of the user terminal receives a registration operation of a particular action item, a particular execution person for executing the particular action item, and a particular due date of the particular action item from the action item candidate; and wherein the another circuitry of the user terminal requests, to an action item management server for managing one or more action items, to register the particular action item, the particular execution person for executing the particular action item, and the particular due date of the particular action item in response to performing the registration operation.
Motoyama explicitly teach another circuitry of the user terminal receives a registration operation of a particular action item, a particular execution person for executing the particular action item, and a particular due date of the particular action item from the action item candidate (Fig. 28-31, “who, by when , what”, [0172], “interaction between the system and a user can be through a browser or some graphical interface … user can then fill in the outline, decision to be made, and action items that the user desires”, [0173]-[0176], “In step 3102, meeting system 122 extracts action item related information. For example, meeting system 122 may automatically parse the action item data at the conclusion of a meeting to determine to whom a task is assigned. In step 3104, meeting system 122 sets up the tasks to be performed with the target date for each person that has been assigned a task. For instance, meeting system 122 may send the action item information, including data identifying the person who is assigned the task, the target date for completion of the task, and a description of the task, to corporate communication and scheduling system 120. In response, corporate communication and scheduling system 120 updates the schedule of the person to whom the task is assigned by adding the task to the person's schedule. Adding the task to the person's schedule may include, but is not limited to, setting periodic or other automatic reminders to remind the person of the tasks due date, adding the task description to the calendar on the date that it is due, and adding the task to a to-do list for the person”); and
wherein the another circuitry of the user terminal requests, to an action item management server for managing one or more action items, to register the particular action item, the particular execution person for executing the particular action item, and the particular due date of the particular action item in response to performing the registration operation (Fig. 28-31, “who, by when , what”, [0172], “interaction between the system and a user can be through a browser or some graphical interface … user can then fill in the outline, decision to be made, and action items that the user desires”, [0173]-[0175], “action items may be updated to reflect a task assignment. Referring to FIG.30, the “What”, “By When” and “Who” fields may be updated at any time during the meeting”, [0176], “In step 3102, meeting system 122 extracts action item related information. For example, meeting system 122 may automatically parse the action item data at the conclusion of a meeting to determine to whom a task is assigned. In step 3104, meeting system 122 sets up the tasks to be performed with the target date for each person that has been assigned a task. For instance, meeting system 122 may send the action item information, including data identifying the person who is assigned the task, the target date for completion of the task, and a description of the task, to corporate communication and scheduling system 120. In response, corporate communication and scheduling system 120 updates the schedule of the person to whom the task is assigned by adding the task to the person's schedule. Adding the task to the person's schedule may include, but is not limited to, setting periodic or other automatic reminders to remind the person of the tasks due date, adding the task description to the calendar on the date that it is due, and adding the task to a to-do list for the person”)).
Fu-Nelson and Motoyama are analogous art to the claimed invention because they are from a similar field of endeavor of recording and distributing important meeting information. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Fu-Nelson to include the ability to register action item including the due date and the execution person for executing the particular action item resulting in resolutions as disclosed by Motoyama with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Fu-Nelson as described above to help in associating, organizing, distributing tasks which help in executing the tasks in a timely manner with a minimum effort (Motoyama, [0176], “updates the schedule of the person to whom the task is assigned by adding the task to the person's schedule. Adding the task to the person’s schedule may include, but is not limited to, setting periodic or other automatic reminders to remind the person of the tasks due date, adding the task description to the calendar on the date that it is due, and adding the task to a to-do list for the person”).

With regard to Claim 5,
Fu-Nelson-Motoyama teach the information processing system according to claim 4, wherein the another circuitry of the user terminal instructs the display to display a link incorporating information for starting the replay of the recorded video data or recorded audio data in association with the particular action item for which the registration request has been made to the action item management server, based on the replay position information (Fu, [0079], “All of the displayed events in the navigation area are 612 are also selectable by a user. If selected by the user, the playback jumps to the point in time of the recorded communication session based on the timestamp that links that displayed event to the event in the playback of the media file 316”, “selectable links (502, 504, 506, 508, 510) displayed in the email summary 500. Selecting one of the links in email summary 500 or selecting the corresponding displayed event in the navigation area 612 has the same effect in the media playing application UI 600”, Nelson, Fig. 6C, 400, 504, Fig. 7B, [0204], “FIG. 6C, the one or more keywords 606 are the label “Action item” followed by the command “create schedule by Tuesday.” Metadata generation logic 502 generates meeting content metadata 504 that includes the one or more keywords 606 and/or task 608”, [0205], “Meeting intelligence apparatus 102 may send report 508 to one or more nodes 104A-N at any of a number of times, such as upon demand, upon detecting a network connection, automatically after each electronic meeting”, Moytoyama, Fig. 28-31, “who, by when , what”, [0172], “interaction between the system and a user can be through a browser or some graphical interface … user can then fill in the outline, decision to be made, and action items that the user desires”, [0173]-[0176], “In step 3102, meeting system 122 extracts action item related information. For example, meeting system 122 may automatically parse the action item data at the conclusion of a meeting to determine to whom a task is assigned. In step 3104, meeting system 122 sets up the tasks to be performed with the target date for each person that has been assigned a task. For instance, meeting system 122 may send the action item information, including data identifying the person who is assigned the task, the target date for completion of the task, and a description of the task, to corporate communication and scheduling system 120).

With regard to Claim 6,
Fu-Nelson-Motoyama teach the information processing system according to claim 4, wherein the another circuitry of the user terminal instructs the display to display a list of the particular action item, for which the registration request has been made to the action item management server, for all of the plurality of users or each one of the plurality of users (Nelson, Fig. 7B, [0204], “FIG. 6C, the one or more keywords 606 are the label “Action item” followed by the command “create schedule by Tuesday.” Metadata generation logic 502 generates meeting content metadata 504 that includes the one or more keywords 606 and/or task 608”, [0205], “Meeting intelligence apparatus 102 may send report 508 to one or more nodes 104A-N at any of a number of times, such as upon demand, upon detecting a network connection, automatically after each electronic meeting” [0210], [0212], [0181], “speech or text recognition logic 400, alone or in combination with sentiment analysis logic 404, may detect inflected speech and/or keywords indicative of an information request, such as “who”, “what”, “when”, “where”, “why”, or “how”. Meeting intelligence apparatus 102 can interpret these and other keywords as commands to perform requested functions”, Motoyama, Fig. 28-31, “who, by when , what”, [0172], “interaction between the system and a user can be through a browser or some graphical interface … user can then fill in the outline, decision to be made, and action items that the user desires”, [0173]-[0176], “In step 3102, meeting system 122 extracts action item related information. For example, meeting system 122 may automatically parse the action item data at the conclusion of a meeting to determine to whom a task is assigned. In step 3104, meeting system 122 sets up the tasks to be performed with the target date for each person that has been assigned a task. For instance, meeting system 122 may send the action item information, including data identifying the person who is assigned the task, the target date for completion of the task, and a description of the task, to corporate communication and scheduling system 120. In response, corporate communication and scheduling system 120 updates the schedule of the person to whom the task is assigned by adding the task to the person's schedule. Adding the task to the person's schedule may include, but is not limited to, setting periodic or other automatic reminders to remind the person of the tasks due date, adding the task description to the calendar on the date that it is due, and adding the task to a to-do list for the person”)).

With regard to Claim 12,
	Fu-Nelson teach the information processing system according to claim 11. 
Fu-Nelson do not explicitly teach another circuitry is further configured to automatically send a request for registering the recorded video data or the recorded audio data in the collaboration work assistance system upon detecting that the video data or the audio data are generated, and the circuitry is further configured to detect the action item candidate in response to receiving the request.
Motoyama teach another circuitry is further configured to automatically send a request for registering the recorded video data or the recorded audio data in the collaboration work assistance system upon detecting that the video data or the audio data are generated ([0173]-[0174], “meeting system 122 may automatically parse the action item data at the conclusion of a meeting to determine to whom a task is assigned. In step 3104, meeting system 122 sets up the tasks to be performed with the target date for each person that has been assigned a task. For instance, meeting system 122 may send the action item information, including data identifying the person who is assigned the task, the target date for completion of the task, and a description of the task, to corporate communication and scheduling system 120”), 
and the circuitry is further configured to detect the action item candidate in response to receiving the request ([0173]-[0174], “In response, corporate communication and scheduling system 120 updates the schedule of the person to whom the task is assigned by adding the task to the person's schedule. Adding the task to the person's schedule may include, but is not limited to, setting periodic or other automatic reminders to remind the person of the tasks due date, adding the task description to the calendar on the date that it is due, and adding the task to a to-do list for the person”). 
Fu-Nelson and Motoyama are analogous art to the claimed invention because they are from a similar field of endeavor of recording and distributing important meeting information. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Fu-Nelson to include the ability to register action item including the due date and the execution person for executing the particular action item resulting in resolutions as disclosed by Motoyama with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Fu-Nelson as described above to help in associating, organizing, distributing tasks which help in executing the tasks in a timely manner with a minimum effort (Motoyama, [0176], “updates the schedule of the person to whom the task is assigned by adding the task to the person's schedule. Adding the task to the person’s schedule may include, but is not limited to, setting periodic or other automatic reminders to remind the person of the tasks due date, adding the task description to the calendar on the date that it is due, and adding the task to a to-do list for the person”).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Furesjö et al. [US 2017/0085854 A1, hereinafter FU] in view of NELSON et al. [US 2018/0101281 A1, hereinafter Nelson] in view of Motoyama [US 2013/0347053 A1, hereinafter Motoyama] in view of SHINNISH et al. [US 2011/0112835 A1, hereinafter SHINNISH].

With regard to Claim 7,
Fu-Nelson-Motoyama teach the information processing system according to claim 4, wherein the circuitry of the collaboration work assistance system further configured to
detect the action item candidate from the voice-text data, and the replay position information of the recorded video data or recorded audio data corresponding to the action item candidate (Fu, Fig. 5-7, [0061], “email summary may also be sent to any of the users who did join in the communication session in case they want a convenient way of accessing and re-playing back the recorded communication session”, [0079], “All of the displayed events in the navigation area are 612 are also selectable by a user. If selected by the user, the playback jumps to the point in time of the recorded communication session based on the timestamp that links that displayed event to the event in the playback of the media file 316”, “selectable links (502, 504, 506, 508, 510) displayed in the email summary 500. Selecting one of the links in email summary 500 or selecting the corresponding displayed event in the navigation area 612 has the same effect in the media playing application UI 600”, Nelson, Fig. 6C, 400, 504, Fig. 7B, [0204], “FIG. 6C, the one or more keywords 606 are the label “Action item” followed by the command “create schedule by Tuesday.” Metadata generation logic 502 generates meeting content metadata 504 that includes the one or more keywords 606 and/or task 608”, [0205], “Meeting intelligence apparatus 102 may send report 508 to one or more nodes 104A-N at any of a number of times, such as upon demand, upon detecting a network connection, automatically after each electronic meeting”, Motoyama, Fig. 28-31, “who, by when , what”, [0172], “interaction between the system and a user can be through a browser or some graphical interface … user can then fill in the outline, decision to be made, and action items that the user desires”, [0173]-[0176])
perform analysis processing on the action item candidate, and detect the particular action item of one sentence including a combination of at least two elements from three elements probably indicating a content of the particular action item, the particular execution person of executing the particular action item, and the particular due date of the particular action item as the action item candidate (Nelson, Fig. 6C, 400, 504, metadata generated based on the text recognition logic that detect keywords include the deadline and the action item candidate, “create schedule by Tuesday”, Fig. 7B, [0204], “FIG. 6C, the one or more keywords 606 are the label “Action item” followed by the command “create schedule by Tuesday.” Metadata generation logic 502 generates meeting content metadata 504 that includes the one or more keywords 606 and/or task 608”, [0205], “Meeting intelligence apparatus 102 may send report 508 to one or more nodes 104A-N at any of a number of times, such as upon demand, upon detecting a network connection, automatically after each electronic meeting”, Motoyama, Fig. 28-31, “who, by when , what”, [0172], “interaction between the system and a user can be through a browser or some graphical interface … user can then fill in the outline, decision to be made, and action items that the user desires”, [0173]-[0176]).
Fu-Nelson-Motoyama teach text analysis, however Fu-Nelson-Motoyama do not explicitly teach morphological analysis.
SHINNISH teach perform morphological analysis (Fig. 9, [0008], “The morphological analysis unit conducts a morphological analysis on the text information obtained by the voice recognition unit, and registers a keyword extracted from words obtained by the morphological analysis unit”, [0009], “obtaining text information by conducting a voice recognition process on the voice data registered in the voice database by using the voice recognition unit; conducting a morphological analysis on the text information and extracting a keyword from words obtained by the morphological analysis”). 
Fu-Nelson-Motoyama and SHINNISH are analogous art to the claimed invention because they are from a similar field of endeavor of recording and distributing important meeting information. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Fu-Nelson-Motoyama to include the ability to perform morphological analysis on the meeting text to identify the action item candidates resulting in resolutions as disclosed by SHINNISH with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Fu-Nelson-Motoyama as described above to increase the accuracy of detecting the keywords related to action item candidate within a meeting.
Response to Arguments
Examiner respectfully withdraw the 35 U.S.C 112 (f).

Applicant argue that the current amendments overcome the 35 USC 101 rejection as being directed to judicial exception. Applicant argue that  the claimed features of “detect one or more action item candidates and replay position information of the one or more action item candidates based on time stamp information of the recorded video data or recorded audio data” cannot be “practically performed in the human mind.
Examiner respectfully disagrees, human mind include mental processes performed by humans with the assistance of physical aids such as pens or paper, a human is able to detect one or more action item candidates and record the time stamp associate it with for replay. (MPEP 2106.04(a)(2) III, “ The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011)”).

Applicant argue that the current amendments overcome the 35 USC 101 rejection as Claim 1 is an improvement to other technology or technical field because the claimed system can improve its efficiency of operation as the information processing system including the collaboration work assistance system as claim 1 recites, in part: the circuitry configured to: perform analysis processing on voice-text data converted from recorded video data or recorded audio data, detect one or more action item candidates and replay position information of the one or more action item candidates based on time stamp information of the recorded video data or recorded audio data, and transmit, to at least one of the plurality of user terminals, the one or more action item candidates and the replay position information of the one or more action item candidates, the user terminal including another circuitry configured to: receive the one or more action item candidate and the replay position information of the one or more action item candidates, from the collaboration work assistance system; and display one or more action item candidates and the replay position information of the one or more action item candidates.
Examiner respectfully disagrees, the disclosed limitations are provided in at a high level of generality, therefore the claims do not "Add unconventional steps that confine the claim to a particular useful application" (Mayo), or contain "Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment" (Alice). For example there is no specific details regarding the detection step or the process used for detection. 

Applicant argue for claims 1, 8, 9, and 10 that Fu only concerns “keywords (and/or keyphrases) can be extracted from the converted output text” and is silent as to the claimed features of “detect one or more action item candidates and replay position information of the one or more action item candidates based on time stamp information of the recorded video data or recorded audio data”.
Examiner respectfully disagrees, Fu teach the ability to identify replay position based on time stamp information See at least Fig. 5-7, [0061], [0063], “one or more links in quotation marks 506 are based on what the NLP 306 deemed to be keyword or keyphrase spoken in the communication session”, [0048], “event file 318 includes text and/or other visual representations for the event, a timestamp of when that event occurred during the associated communication session” [0064], “Each link therefore links directly to the corresponding point in time of the video file 316. Therefore by tapping on any one of the displayed links at any time, the first user terminal 102 accesses the video file 316 and is linked to the corresponding moment in time in the recorded communication session”, “tapping or selecting a particular links the playback of the recorded communication session is caused to skip forward or backward immediately to the point in time that corresponds to the timestamp of the event that the selected link is based on”. [0073]-[0075].

As to the remaining independent claims, applicant argue that they are allowable due to their respective direct and indirect dependencies upon one of the aforementioned Independent claims. The examiner respectfully disagrees, Independent claims were not allowable as stated in the paragraph above in this “Response to Arguments” section in this office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.   
US Patent No. 9,641,563 issued to Kitada et al. that disclose the ability to analyze meeting information to extract metadata that identify action item See at least Fig. 6C

US Patent Application Publication No. 2017/0132518 A1 filed by Kitada et al. that disclose the ability to analyze meeting information to identify action item See at least ¶ 85
Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner.  It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABOU EL SEOUD whose telephone number is (303)297-4285. The examiner can normally be reached Monday-Thursday 11:00am-6:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED ABOU EL SEOUD/Primary Examiner, Art Unit 2174